FILE COPY


                                  M A N D A T E

TO THE 94TH DISTRICT COURT of NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 17th day of
September, 2015, the cause upon appeal to revise or reverse your judgment between

               In the Matter of Jesse (Jesus) Soliz and Charlotte P. Soliz,




CAUSE NO. 13-15-00320-CV                                      (Tr.Ct.No. 2013-FAM-2812-C)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on
appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court
orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its
opinion. No costs are assessed as appellant filed an affidavit of inability to pay costs.

We further order this decision certified below for observance.

                                        

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 21st day of December, 2015.




                                              Dorian E. Ramirez, CLERK